Citation Nr: 1817627	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a heart condition, to include tachycardia and atrial fibrillation.

2. Entitlement to service connection for a skin condition.

3. Entitlement to service connection for muscle tingling and cramps.

4. Entitlement to service connection for a child born with birth defects.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. and The Veterans Coalition




ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated November 2012 of the Department of Veteran Affairs (VA) Regional Office (RO) in Seattle, Washington.  Although the matter of service connection for low back disability was perfected for appellate review, in a March 2017 rating decision, the RO granted service connection for IVDS of the Veteran's lower back and assigned a 40 percent rating effective October 26, 2010. As such, the issue is now moot. 

The Veteran testified before a Decision Review Officer (DRO) at his local RO in July 2016. A transcript is of record. In his substantive appeal, the appellant requested a Board videoconference hearing. See 38 C.F.R. § 20.704 (b) (2017). He withdrew his hearing requests in writing via a July 2017 statement to VA. Accordingly, the Board finds that the Veteran's request for a hearing on the issue on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2017).


FINDING OF FACT

On July 12, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Here, the Veteran submitted a statement in July 2017 wherein he explicitly expressed his desire to withdraw this appeal. Specifically, he stated that he "...would like to withdraw all issues under my appeal." Accordingly, there remains no allegation of errors of fact or law for appellate consideration. 

The Board recognizes that the Veteran attended a VA examination for his claimed low back condition in March 2017. Unfortunately, however, the Veteran had already withdrawn his appeal, and a withdrawal is effective when received. 38 C.F.R. § 20.204(b)(3). Significantly, the Veteran's July 2017 correspondence indicating his intent to withdraw his entire appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on his part. Warren v. McDonald, 28 Vet. App. 214, 218 (2017) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)). As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal. The Board does not have jurisdiction to review the claims, and they are dismissed.






	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


